Citation Nr: 9920174	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  97-27 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
varicose veins, currently evaluated as 50 percent disabling.

2.  Propriety of a 20 percent disability evaluation assigned 
to the veteran's prostatectomy due to prostate cancer, 
effective from November 7, 1996.

3.  Entitlement to an increased evaluation for osteoarthritis 
of the hands, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for osteoarthritis 
of the left knee, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for osteoarthritis 
of the right knee, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an effective date prior to February 27, 
1997 for a total rating due to individual unemployability due 
to service connected disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the benefits sought.  The veteran, who 
retired in February 1973 after more than 21 years of active 
service, appealed those decisions.


FINDINGS OF FACT

1.  The veteran's varicose veins are manifested by trace 
amounts of edema on the right, but are not manifested by 
ulcers or open sores.

2.  The veteran's prostate was removed in September 1994.

3.  The veteran does not suffer from ongoing incontinence, 
and does not change absorbent material two to four times per 
day.

4.  The veteran has full range of motion of his hands, but 
has X-ray evidence of osteoarthritis in his hands.

5.  The veteran has complaints of stiffness in his hands.

6.  The veteran has full range of motion of the knees.

7.  The veteran does not have laxity or lateral instability 
of the knees.

8.  The veteran has complaints of pain in his knees.

9.  The RO received a formal claim for a total rating based 
upon individual unemployability due to service connected 
disabilities on February 27, 1997.  

10.  Private treatment records received by the RO prior to 
February 27, 1997 do not reflect that the veteran was 
unemployable due to his service-connected disabilities.

11.  The veteran is currently employed on a part-time basis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for bilateral varicose veins have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1995); 38 C.F.R. §§ 4.1-
4.14, 4.104, Diagnostic Code 7120 (1996 & 1998).

2.  The 20 percent disability evaluation assigned to the 
veteran's prostatectomy due to prostate cancer, effective 
from November 7, 1996, is proper.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.115a, Diagnostic Code 
7527 (1998).

3.  The criteria for an evaluation in excess of 20 percent 
for osteoarthritis of the hands have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.71a, Diagnostic Code 5003 (1998).

4.  The criteria for an evaluation in excess of 10 percent 
for osteoarthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.71a, Diagnostic Codes 5003, 5257 (1998).

5.  The criteria for an evaluation in excess of 10 percent 
for osteoarthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.71a, Diagnostic Codes 5003, 5257 (1998).

6.  The effective date for the grant of a total rating due to 
unemployability due to service connected disabilities was 
correctly determined to be February 27, 1997.  38 C.F.R. 
§§ 3.156, 3.157, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluations

The veteran's claims for increased evaluations are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that a mere allegation that a 
service-connected disability has increased in disability is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts have been properly developed, and that the 
VA has fulfilled its duty to assist the veteran.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

In a recent decision, the Court distinguished between an 
appeal of a decision denying a claim for an increased rating 
from an appeal resulting from a veteran's dissatisfaction 
with an initial rating assigned at the time of a grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the latter event, the Court, citing the VA's 
position, held that "staged" ratings could be assigned, in 
which separate ratings can be assigned for separate periods 
of time based on the facts found.  This is a somewhat 
different view than that found in Francisco, in which the 
Court held that the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
In that case, however, an increased rating was at issue.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1998).

Under Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), when 
a law changes during the pendency of a claim, the law most 
favorable to the veteran is to be applied.  In Rhodan v. 
West, 12 Vet. App. 55 (1998), the Court held that the revised 
regulations do not allow for their retroactive application.  
Thus, the Board cannot apply the revised criteria to 
symptomatology prior to respective effective dates of changed 
schedular criteria.

I.  Bilateral Varicose Veins

By way of background, a June 1973 rating decision granted 
service connection for bilateral varicose veins, and granted 
a 20 percent evaluation for such.  More recently, a September 
1991 rating decision granted a 50 percent evaluation for this 
disability.  The veteran, through his attorney, filed this 
current claim for an increased evaluation in February 1997.  

Relevant evidence affiliated with the claims file includes an 
April 1997 VA examination report.  The report referenced 
surgical stripping of the right leg in December 1993, as the 
veteran's symptoms were reported to have increased, and 
further treatment was also reported the following year.  
(Parenthetically, the RO did obtain photocopies of treatment 
records from the Ft. Sill Army Hospital pertaining to the 
veteran's December 1993 surgery.)  At the time of the April 
1997 VA examination, the veteran's varicose veins in the 
right leg were described as severe, and the veteran reported 
daily pain and swelling.  While not wearing support hose at 
the time of the examination, the veteran did report general 
use of such.

Objectively, the examiner stated that the lower extremities 
showed marked varicose veins, with the right side greater 
than the left.  The varicose veins extended from the knee 
distally bilaterally.  There was a trace amount of edema at 
the ankle on the right lower extremity, but no ulcers or open 
sores.  Pulses were described as intact.  

The veteran was provided a second VA examination in September 
1998.  The veteran related his remote history, and indicated 
that his left leg seemed to be better than his right leg, 
although both were affected.  The veteran also reported 
additional surgery on his right leg in 1995.  The veteran 
reported that since the 1995 surgery he had anterior tibial 
numbness down the entire length of his lower right extremity 
below the knee to the medial ankle.  Support hose was used on 
both legs, and the veteran related that after removal his 
legs would become swollen, which would be relieved by 
elevation.  

In addition, the veteran related difficulty with standing and 
walking, particularly as to his right leg.  He stated that he 
could stand about 45 minutes to an hour before aching 
requires him to sit.  He also reported that his right leg 
would allow him to walk about half a mile.  In a similar 
manner, the veteran informed the VA examiner that his left 
leg tired after one mile.

Objectively, pulses in the right foot were normal, and the 
largest of the scattered varicosities measured two 
centimeters by two centimeters on the right leg.  Decreased 
pinprick was also noted.  Varicosities of the left leg were 
smaller, with the largest one centimeter by one centimeter.  
Pulses in the right foot were also described as normal.  The 
examiner commented that the only skin changes seen were on 
the right leg, where there was a small amount of venous 
stasis change.  Finally, the examiner stated that there was 
mild to moderate functional loss due to pain.

Initially, the Board would note that there is a possibility 
that additional treatment records pertaining to the veteran's 
varicose veins of the right leg have not been obtained.  In 
this respect, the veteran did relate to a VA examiner in 
September 1998 that he received surgery on his right leg 
sometime in 1995.  Records pertaining to that surgery are not 
part of the claims file.  Nonetheless, the Board would note 
that in evaluating a claim for an increased evaluation, the 
current level of disability is of primary concern.  See 
Francisco, 7 Vet. App. at 58.  In this case, the veteran's 
1995 surgery did predate this current claim and would now be 
four years old.  Thus, these records cannot accurately be 
characterized as current.  Moreover, the veteran's attorney, 
in correspondence received in October 1998, requested that 
the claims be certified to the Board immediately.  
Ultimately, the record reflects that the veteran, through his 
attorney, is seeking a prompt Board decision in this matter.  
It does not appear that a delay, through a remand for these 
records, would benefit the veteran, particularly in light of 
the fact that the RO has granted a total rating due to 
service connected disabilities effective February 27, 1997, 
the date that claim, as well as the claims for increased 
evaluation, was received.

The veteran's bilateral varicose veins have been evaluated as 
50 percent disabling.  During the pendency of this claim the 
VA changed the rating schedule for rating the severity of a 
cardiovascular disorder, including varicose veins.  See 62 
Fed. Reg. 65219 (1997).  Under the schedular criteria 
effective prior to December 11, 1997, a 50 percent evaluation 
was warranted for bilateral varicose veins when severe 
symptomatology was present, as evidenced by superficial veins 
above and below the knee, with involvement of the long 
saphenous, ranging over two centimeters in diameter, with 
marked distortion and sacculation, with edema and episodes of 
ulceration; no involvement of the deep circulation.  A 60 
percent evaluation for bilateral varicose veins, the maximum 
under the prior criteria, was warranted for pronounced 
symptomatology, as evidenced by a severe condition with 
secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation.  38 C.F.R. § 4.104, Diagnostic 
Code 7120 (1996)

Effective December 11, 1997, varicose veins were evaluated on 
a unilateral basis, with each affected service-connected 
extremity to be evaluated on its symptomatology, with a 
combination of the extremities using the VA's Combined Rating 
Table delineated under 38 C.F.R. § 4.25 (1998).  A 20 percent 
evaluation for unilateral varicose veins is now warranted 
with the presence of persistent edema that is incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema.  A 40 percent 
evaluation for unilateral varicose veins is now warranted 
with the presence of persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration.  A 60 
percent evaluation is now warranted for unilateral varicose 
veins with the presence of persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  A 100 percent evaluation is warranted with the 
presence of massive board-like edema with constant pain at 
rest.  38 C.F.R. § 4.104 (1998).

Applying the above to the applicable schedular criteria, the 
Board initially finds that the veteran's bilateral varicose 
veins have never exhibited secondary involvement of the deep 
circulation, as demonstrated by Trendelenburg's and Perthe's 
tests, with ulceration and pigmentation during the course of 
this claim.  As such, the preponderance of the evidence is 
against a 60 percent evaluation under the criteria in effect 
prior to December 11, 1997.

In a similar manner, the preponderance of the evidence is 
against an evaluation in excess of the current 50 percent 
evaluation under the criteria effective December 11, 1997.  
In this respect, varicose vein symptomatology noted at the 
September 1998 VA examination best approximates the criteria 
for a 20 percent evaluation (for each extremity) under the 
revised criteria.  Towards this end, while the veteran did 
report edema (that is, swelling) upon the removal of his 
support hose, persistent edema is contemplated for a 
unilateral 20 percent evaluation under the revised criteria.  
Similarly, the presence of a small amount of venous stasis 
changes is contemplated in a 20 percent evaluation.  However, 
as stasis has been described as involving a small amount of 
skin, and in the absence of eczema or ulceration, the Board 
finds that a 40 percent evaluation is not warranted for 
either of the veteran's lower extremities.

In light of the above facts, the Board must find that the 
preponderance of the evidence is against an evaluation in 
excess of the currently assigned 50 percent evaluation for 
bilateral varicose veins.

II.  Residuals of a Prostatectomy 

In September 1994, the veteran underwent surgery to remove 
his prostate as a result of adenocarcinoma.  A May 1995 
follow-up treatment record noted that he was 100 percent 
continent, even with coughing and laughing, and no longer 
required absorbent pads.  Follow-up treatment records dated 
in May and October 1996 also noted that the veteran no longer 
had incontinence.  A January 1997 rating decision granted 
service connection for residuals of a prostatectomy, 
effective November 7, 1996, when amended regulations went 
into effect recognizing prostate cancer as a presumptive 
disease for exposure to herbicides in Vietnam.  A September 
1997 rating decision found that residuals of a prostatectomy 
were 20 percent disabling under Diagnostic Code 7527.

In April 1997, the veteran was afforded a VA examination.  
The examiner noted the veteran's history.  The veteran 
reported that he had some problems with incontinence, and 
that when he was away from home he would wear a pad.  
However, he did indicate that while at home he did not 
require a pad.  

The veteran's residuals of a prostatectomy have been 
evaluated under Diagnostic Code 7527, which evaluates 
postoperative residuals of prostate gland injuries.  That 
diagnostic code provides that such are to be rated as either 
voiding dysfunction or as urinary tract infections, whichever 
is the predominant disability.  In the absence of drug 
therapy or regular hospitalizations, which are the criteria 
used to evaluate urinary tract infections, the Board finds 
that the most appropriate criteria is voiding dysfunction.

A 20 percent evaluation for voiding dysfunction is required 
when absorbent materials are required, and must be changed 
less than two times per day.  A 40 percent evaluation for 
voiding dysfunction is warranted when absorbent material is 
required, which must be changed two to four times per day, 
while a 60 percent evaluation, the highest schedularly, is 
warranted when absorbent material must be changed four or 
more times per day, or the use of an appliance is required.  
38 C.F.R. § 4.115a, Diagnostic Code 7527 (1998).  

Initially, the Board notes that the veteran's symptomatology 
during the course of this claim has remained substantially 
static, and that a staged rating, as contemplated under the 
Fenderson analysis, is not warranted.  Towards this end, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent at any time during the 
course of the claim.  In this regard, the Board would note 
that in May 1995, after his September 1994 surgery, the 
veteran did not need to wear absorbent material, and he 
denied incontinence in May and in October 1996.  Even at the 
time of the April 1997 VA examination, the veteran did not 
report that his pads needed to be changed four times per day.  
Looking at the above information in context, it would appear 
that the veteran only used pads when traveling outside the 
home, and did not require regular use of such.  In light of 
the above, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of the currently 
assigned 20 percent disability evaluation.

III.  Osteoarthritis of the Hands

By way of background, a July 1973 rating decision granted 
service connection for osteoarthritis of the hands.  During 
the course of this claim, a September 1997 rating decision 
granted a 20 percent evaluation for osteoarthritis of the 
hands.

In April 1997, the veteran was afforded a VA examination.  
The veteran had complaints of pain and stiffness in his 
hands, with exacerbations brought on by weather changes.  
Objectively, the examiner characterized the veteran's hands 
as normal in size and appearance, with full range of motion 
of the joints.  There was no evidence of effusion, tenderness 
or erythema, and grip strength was intact.  Notably, there 
was no atrophy of the intrinsic musculature, and dexterity 
was intact.  X-rays were obtained, and confirmed the presence 
of articulation space narrowing, consistent with mild age-
related degenerative joint disease.

The RO has evaluated the veteran's osteoarthritis of the 
hands under Diagnostic Code 5003, which provides that 
osteoarthritis is to be rated on the basis of limitation of 
motion.  However, in the absence of a compensable limitation 
of motion, a 20 percent evaluation, the maximum under the 
schedular criteria, is warranted for osteoarthritis when 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations.  This evaluation is not to be 
combined with a rating based upon limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).

In light of the above, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of the 
currently assigned 20 percent disability evaluation assigned 
to the veteran's osteoarthritis of the hands.  In this 
respect, the Board would note that the veteran's hands 
displayed full range of motion at the time of his VA 
examination, and in the absence of a compensable range of 
motion, the current 20 percent evaluation is the highest 
evaluation under the diagnostic criteria.

In denying an increased evaluation, the Board has considered 
the Court holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
in considering functional loss due to pain.  However, in the 
absence of any atrophy in the musculature of the hands, the 
Board finds that the veteran has not suffered from any 
functional loss of use of the hands due to pain beyond that 
contemplated by the current 20 percent evaluation.

IV.  Osteoarthritis of the Knees

A June 1973 rating decision granted service connection for 
osteoarthritis and chondromalacia of the knees.  More 
recently, a September 1997 rating decision granted a 10 
percent evaluation for each knee under a hyphenated 
diagnostic code, 5003-5257.

The veteran was afforded a VA examination in April 1997.  The 
veteran related that he had "popping" and pain in his knees 
two or three times per week, and occasional swelling if he 
stood or walked too much.  Motrin, as need, was also reported 
for pain.  Objectively, the right knee had some mild 
hypertrophy, but full range of motion was noted in both 
knees.  There was no joint effusion, instability or laxity in 
either knee.  X-rays revealed decreased retropatellar 
articulation space bilaterally.

A VA General Counsel Precedent Opinion provides for multiple 
ratings for arthritis under Diagnostic Code 5003-5010 (for 
degenerative and posttraumatic arthritis, respectively) and 
Diagnostic Code 5257 (for subluxation or lateral 
instability).  VAOPGCPREC 23-97 (issued July 1, 1997).  That 
opinion, summarizing case and statutory law, held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  It 
was noted that when a knee disorder is already rated under 
Diagnostic Code 5257, a veteran must also have limitation of 
motion under either Diagnostic Code 5260 or Diagnostic Code 
5261 in order to obtain a separate rating for arthritis.  If 
a claimant does not at least meet the criteria for a zero-
percent rating under either of those codes, then there is no 
additional disability for which a rating may be assigned.

In light of the above, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of the 
currently assigned 10 percent evaluation for each respective 
knee.  Towards this end, the Board would note that the 
veteran has full range of motion in each knee, and did not 
display any laxity or instability at the time of his April 
1997 VA examination.  The September 1997 rating decision that 
granted a 10 percent evaluation for each knee did so on the 
basis of complaints of pain, which the RO found to be 
equivalent to slight functional impairment.  In the absence 
of more serious symptomatology, the Board must find that the 
preponderance of the evidence is against this claim.

V.  Conclusion

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1998).  
In this regard, the Board finds that there has been no 
showing by the veteran that his service-connected 
disabilities, standing alone, have resulted in marked 
interference with his employment (beyond that contemplated by 
the schedular criteria) or necessitated frequent periods of 
hospitalization.  Nonetheless, while the veteran has been 
deemed by the RO to be individually unemployable due to his 
service connected disabilities, this decision was based upon 
the overall disability picture due to all of the service 
connected disabilities, rather than any one disability 
standing alone.  (Parenthetically, the veteran did report 
part-time employment to the examiner who performed the April 
1997 VA examination.)  In addition, the Board would note that 
while the veteran was hospitalized for surgical removal of 
his prostate in September 1994, such was a singular instance 
of hospitalization, and indeed, this occurred prior to the 
effective date for the grant of service connection.  In the 
absence of such factors such as marked interference with 
employment or frequent hospitalizations during the course of 
this claim, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Earlier Effective Date

Initially, the Board notes that earlier effective date claims 
are not to be determined on a "well grounded" basis.  The 
Court has "noted that the use of the term 'well-grounded' 
should be confined to an evidentiary context.  '[W]here the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law'."  See Shields v. Brown, 8 Vet. App. 346, 351-352 
(1995) [citing Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994)].

The RO received a formal claim for a total rating based upon 
individual unemployability on February 27, 1997.  A September 
1997 rating decision found the veteran individually 
unemployable due to his service connected disabilities as of 
the date of receipt of his formal claim.  

A "claim" is defined under 38 C.F.R. § 3.1(p) (1998) as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  Quarles v. Derwinski, 3 Vet. 
App. 129, 134-35 (1992).  The law provides, in part, that 
increased ratings are effective as of the date of receipt of 
claim, or date entitlement arose (i.e., when it is factually 
shown that the requirements for the increased rating are 
met), whichever is later.  An exception to this rule is that 
the effective date may be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, provided a claim is received by the VA within one 
year after that date.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(o) (1998).  A report of examination or 
hospitalization which meets certain requirements will be 
accepted as an informal claim for benefits if the report 
relates to a disability which may establish entitlement.  38 
C.F.R. §3.157(a); see 38 C.F.R. § 3.155(c).

Once a formal claim for compensation has been allowed or a 
formal claim for compensation disallowed, receipt of VA 
medical records or private medical records may be accepted as 
an informal claim under limited circumstances.  See 38 C.F.R. 
§ 3.157(b).  Those circumstances provide, in pertinent part, 
that the date of VA medical treatment will be accepted as the 
date of receipt of a claim only when such medical reports 
related to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, hospitalization, or 
treatment.  See 38 C.F.R. § 3.157(b)(1).

The veteran's attorney's basic argument is contained in a 
November 1997 VA Form 9, and is based upon the above 
regulations.  He argues that the veteran's VA medical records 
dated prior to February 27, 1997 could be construed as an 
informal claim for a total rating based upon individual 
unemployability due to service connected disabilities.  
However, a review of the record reflects that the veteran 
only required ongoing medical care for his prostate cancer, 
which were only follow-up treatments, and a review of these 
records indicates that his major concern was impotence, which 
was treated with a device.  The veteran did not relate to his 
private physician, nor did the physician opine in the 
available records, that he was unemployable due to his 
service-connected disabilities.  There is nothing in the 
veteran's private treatment records that would reflect that 
he was unemployable due to his service-connected disabilities 
prior to his formal claim in February 1997.  Indeed, the 
record reflects that even as late as April 1997, after the 
effective date of the grant of a total rating, the veteran 
was employed part time, and the record does not reflect that 
the veteran's part time status was a result of his service-
connected disabilities.  Accordingly, the Board finds that 
even the most liberal reading of the record would not reflect 
that the veteran was totally disabled prior to February 27, 
1997.  Similarly, there is nothing in the claims file that 
would suggest that the veteran sought a total rating at any 
time prior to February 27, 1997, the date the RO received a 
formal claim for this benefit.  

Inasmuch as the veteran's claim for an effective date prior 
to February 27, 1997 for a grant of a total rating is without 
legal merit, the appeal is denied.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive of the issue, the claim must be denied because of 
a lack of entitlement under the law).


ORDER

An evaluation in excess of 50 percent for bilateral varicose 
veins is denied.

An evaluation in excess of 20 percent for the veteran's 
prostatectomy due to prostate cancer is denied.

An evaluation in excess of 20 percent for osteoarthritis of 
the hands is denied.

An evaluation in excess of 10 percent for osteoarthritis of 
the left knee is denied.

An evaluation in excess of 10 percent for osteoarthritis of 
the right knee is denied.

An effective date prior to February 27, 1997 for a grant of a 
total rating due to unemployability due to service connected 
disabilities is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

